NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Amendment
In the amendment dated October 15, 2021, applicant amended claim 1 to incorporate the limitations of former claim 2.  Applicant further amended claim 1 to overcome the objections and indefiniteness rejections set forth in the Office Action dated June 16, 2021.  
In amended claim 1, the term “the sol-gel glass” (in the final line of the claim) is interpreted by the examiner to have antecedent basis in the term “8 to 50 parts sol-gel derived glass.”  This interpretation is consistent with page 3 of the specification, which lists, in Table 1, the components and amounts of three example “sol-gel derived bioglasses.”  The components and amounts in these examples is consistent with the components and narrow ranges give in claim 1 for the claimed “sol-gel glass.”  Thus, the examiner finds that the claim terms “sol-gel glass” and “sol-gel derived glass” mean the same thing.
In view of the amendment, applicant’s remarks, and the above-described examiner’s amendment, all claim rejections are withdrawn.
Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The prior art reference Silva, Miyazaki, and Bellatone are discussed in the Office Action dated June 16, 2021, and in applicant’s remarks dated October 15, 2021.  At pages 8 and 9 of these remarks, applicant argues that one of ordinary skill in the art would not have been motivated modify Silva with a glass having the narrower ranges of the four components of claim 1 from the broader ranges for these components given by Bellatone.  The examiner finds this argument to be persuasive.  Absent improper hindsight, the examiner finds that nothing in the prior art of record would have motivated one of ordinary skill in the art to have replaced the glass of Silva (with a composition identified at page 736, second column) with a glass having the components and amounts recited by claim 1 with a reasonable expectation of success.
Any comments on these reasons for allowance considered necessary by applicant must be submitted no later than the payment of the issue fee, and, to avoid processing delays, any such comments should preferably accompany the issue fee.  The comments should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767